Case 1:20-cv-21674-JB Document 17 Entered on FLSD Docket 06/23/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 1:20-cv-21674-BECERRA

 MARTIN E. SARMIENTO SUAREZ,                       )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )
                                                   )
 ROCK & DIRT CONSTRUCTION                          )
 EQUIPMENT RENTAL, LLC and                         )
 RICARDO LOPEZ,                                    )
                                                   )
                Defendants.                        )
                                                   )

            ORDER APPROVING FLSA SETTLEMENT AND CLOSING CASE
        THIS CAUSE came before the Court upon the parties' Joint Motion for Settlement

 Approval. ECF No. [16]. On April 22, 2020, Plaintiff filed his Complaint against Defendants for

 violating the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). ECF No. [1]. The

 FLSA requires judicial review and the Court’s determination that the settlement agreement “is a

 fair and reasonable resolution of a bona fide [FLSA] dispute[.]” Silva v. Miller, 307 F. App'x 349,

 351 (11th Cir. 2009). If the settlement reflects a reasonable compromise over FLSA issues that

 are in dispute, the Court may approve the settlement “to promote the policy of encouraging

 settlement in litigation.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir.

 1982). The following factors are typically considered when determining whether a settlement is

 fair and reasonable: “(1) the existence of collusion behind the settlement; (2) the complexity,

 expense, and likely duration of the litigation; (3) the stage of the proceedings and the amount of

 discovery completed; (4) the probability of plaintiff’s success on the merits; (5) the range of

 possible recovery; and (6) the opinions of counsel.” Mason v. Wyndham Vacation Ownership, Inc.,



                                                  1
Case 1:20-cv-21674-JB Document 17 Entered on FLSD Docket 06/23/2020 Page 2 of 3



 No. 10-1805, 2012 WL 570060, at *2 (M.D. Fla. Feb. 17, 2012) (citation omitted); see also Dees

 v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. Apr. 19, 2010).

        The Court’s review also includes a “review of the reasonableness of counsel’s legal fees to

 assure both that counsel is compensated adequately and that no conflict of interest taints the

 amount the wronged employee recovers under [the] settlement agreement.” Silva, 307 F. App'x at

 351. In evaluating the reasonableness of the proposed attorney's fee recovery, the Court should

 also consider the possible range of the Plaintiff's recovery as compared to the extent of success in

 obtaining the maximum recovery and whether that extent of success justifies the amount of

 counsel's fee award. See Hensley v. Eckerhart, 461 U.S. 424, 438 (1983); Dees, 706 F. Supp. 2d

 at 1241, 1243.

        The Court has reviewed the Settlement Agreement, as well as the request for attorney’s

 fees and costs. The Court also considered the factors outlined in Lynn’s Food Stores; the factual

 positions of the parties; the existence (or lack thereof) of documents supporting or corroborating

 the parties’ positions; the strengths and weaknesses in the parties’ respective cases; and the parties’

 desire to resolve the dispute sooner, rather than later.

        The Court finds that the settlement here represents a genuine compromise of a bona fide

 dispute. Defendants, who have denied liability, have agreed to pay Plaintiff more than they believe

 Plaintiff is due under the law. Both sides have agreed to settle as a result of reasonable strategic

 and financial considerations The Court also finds, based on its review of the docket and the

 reasonable rate for Mr. Pollock, that the attorneys fees and costs are reasonable.

        The Court also finds that the settlement here occurred in an adversarial context and that

 there are genuine coverage and computation issues in dispute. The Court further finds that the

 settlement reached by the parties represents a reasonable and fair compromise by both sides.



                                                    2
Case 1:20-cv-21674-JB Document 17 Entered on FLSD Docket 06/23/2020 Page 3 of 3



        UPON CONSIDERATION of the Joint Motion, the pertinent portions of the record, and

 being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

 the Joint Motion to Approve Settlement, ECF No. [16] is GRANTED. Accordingly, it is further

 ORDERED AND ADJUDGED that the settlement is APPROVED. Plaintiff's Complaint is

 hereby DISMISSED WITH PREJUDICE. The Clerk of Court is instructed to CLOSE this case.

 All pending motions, if any, are DENIED AS MOOT. The Court shall retain jurisdiction for 60

 days to enforce the terms of the Settlement Agreement entered by the Parties.


        DONE AND ORDERED in Chambers in Miami, Florida on June 22, 2020.

 ¶



                                             ___________________________________
                                             JACQUELINE BECERRA
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
